Title: To Thomas Jefferson from Charles Pinckney, 2 January 1809
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jan-ry, 2 1809 In Charleston
                  
                  I had the honour to write to you from Co Lum Bia lately & to send you the communication I made to that Legislature & I now send you the proceedings of our representatives founded thereon—At a time like this when attempts are made by resolutions like those from Massachusetts, & speeches such as Mr [Wirts] & Pickerings to prove that Great Britain has not wronged us but that every thing is owing to our own mistakes, it cannot I am sure be unpleasing to yourself & to Mr Madison, the next Atlas on whose shoulders the Weight of our political destiny is soon to rest! to see from important commercial states such resolutions as I transmit & adopted with the unanimity these were.—
                  By the average of the sales last year the Planters of this State lost one with another fifty percentum & yet you hear of no Grumbles among us, but a few, very few indeed violent federalists, Usurers & only 1 Merchant all submit with a patience most exemplary I Beg of you to present Mr Madison with my most cordial congratulations on his Election—he carries with him into office my best wishes for his ho & success, & you into the Bosom of that retirement, for which I well know you so anxiously pant & which from its accompanying circumstances is more dignified than that of any Citizen who has preceded You, my most sincere & earnest prayers for your happiness & future welfare.— 
                  I am dear sir, with the greatest esteem & most affectionate regard Yours Truly
                  
                     Charles Pinckney 
                     
                  
               